Exhibit 10.11 Products Supply Contract (Unofficial Translation) Contract No. Suppler:Xian Brother Paper Industries Limited Liability Company Place of Signing: Sales office of Fufeng Jinqiu Buyer: Fufeng Jinqiu Printing and Packaging Co., Ltd. Date of Signing: Dec. 29, 2008 Materials’ Name Type Unit Amount Price including the tax Amount Notes Wood pulp Tea board Corrugated paper Recycled paper Raw corrugated paper Bleached wood pulp Sizing agents T T T T T T T The actual supply type, amount and unit price are determined by the outcome of both parties’ negotiation. Total: 3567610.00 1. Requirement: The products provided by the supplier shall comply with their prior samples to meet the buyer's requirements. If buyer found any problem, buyer shall notify the supplier within 48 hours after the receipt of the products. 2. Place and method of delivery: Based on the buyer's requirements, the supplier delivers the products to the designated warehouse, or the supplier notifies the buyer to claim the products by themselves. 3. Method and term of payment: After the buyer puts the full payment into supplier's bank account, supplier provides all the types and weights of products according to the contract requirement. The price follows the market. The decision is made through negotiation between both sides. 4. Liability for breach of contract: If any party breached the contract, the dispute shall be resolved through negotiation by both parties. Where negotiation fails, the dispute shall be resolved under supplier's local jurisdiction. 5. Other breach of contract events: This contract is duplicated, and each party holds one. The contract starts to enter into force after the signing and sealing by the legal representatives of both parties. 6. Matters not mentioned herein: Other matters not mentioned herein shall be resolved through negotiation between both parties. 7. Term ofthe contract: From Jan. 1, 2009 to Dec. 31, 2009 8. Other supplement: We issue the procurement invoice aperiodically or monthly. Suppler: :Xian Brother Paper Industries Limited (Stamped) Liability Company Address:Wangsi, Xi’an Legal Representative: Agent:/s/ Lilin Hu Telephone: 029-85900660 Tax Number: 610116750216564 Bank: Agricultural Bank of China Chang’an Wangsi sub-branches Account Number : 26-156501040001942 Payee: Buyer: Fufeng Jinqiu Printing and Packaging Co., Ltd. (Stamped) Address: Shangsong East Street, Fufeng County Legal Representative: Agent:/s/ Xie Liu Telephone: 0917-5471054 Tax Number: 610324221495879 Bank:Fufeng County Industrial and Commercial Bank of China Jiangzhang station sub-branches Account Number : 2603023509200005153 Payee: Fufeng Jinqiu Printing and Packing Co., Ltd.
